Per Curiam.

Application by petitioner to confirm report of Referees and for judgment that the proposed annexation of certain territory in the Town of Glenville to the Village of Scotia is in the over-all public interest. Application granted, without costs. We approve and confirm the Referees’ report, findings and conclusions (except the finding of respondent’s request No. 2, which we reverse) and determine that the proposed annexation is in the over-all public interest. The territory here involved, being uninhabited, may be annexed without compliance with section 713 of the General Municipal Law. (See Matter of Common Council of City of Middletown v. Town Bd. of Town of Wallkill, 29 A D 2d 561.) Application granted, without costs. Gibson, P. J., Reynolds, Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum Per Cwriam.